Cook, J.
The narrow question properly certified to this court involves the statutory interpretation of R.C. 2953.32(B). In the present case, because there was no written objection filed by the prosecutor with the court prior to the hearing, Hamilton argues that it was error for the trial court to consider the facts elicited and arguments presented by the prosecutor at the hearing. To the contrary, we adjudge that R.C. 2953.32(B) does not require the filing of a written objection as a prerequisite to a prosecutor’s participation in the expungement hearing. Rather, as an alternative to appearing at the expungement hearing, the statute permits a prosecutor to contest an expungement by written objection. Accordingly, we affirm the appellate court’s judgment.
I
R.C. 2953.32(B) states in pertinent part:
“Upon the filing of an application under this section, the court shall set a date for a hearing and shall notify the prosecutor for the case of the hearing on the application. The prosecutor may object to the granting of the application by filing an objection with the court prior to the date set for the hearing. The prosecutor shall specify in the objection the reasons he believes justify a denial of the application.”
Hamilton’s reading of R.C. 2953.32(B), and the interpretation of that provision advanced by the Fourth District Court of Appeals in Stiff, supra, would limit the prosecutor’s participation at an expungement hearing to those facts and arguments set forth in a written objection, filed prior to the date of the hearing.
At the outset of this discussion, we note that R.C. 2953.32 does not contain language expressly forbidding participation by the prosecuting attorney at the expungement hearing in the absence of a filed written objection. Instead, Hamilton suggests that such a result should be implied from that portion of R.C. 2953.32(B) allowing the prosecutor to object to an expungement by filing a written objection, prior to the date of the expungement hearing, and R.C. .2953.32(C)(1)(d), which requires a court to consider the reasons against granting the application specified in the prosecutor’s objection. The primary rationale advanced by Hamilton and the Stiff court to support their interpretation is that the filing of such a written objection is intended to give the applicant notice of the state’s basis for opposing the application and the opportunity to prepare a response thereto.
Given, however, that the language of the statute fails to prescribe any number of days in advance of the hearing for filing of such objection or to mandate service of the objections on the applicant, Hamilton’s reliance on notice and an *639opportunity to prepare a response lacks support in the statutory structure.2 By filing written objections on the eve of a scheduled hearing, a prosecutor has filed “prior to the date set for hearing” and yet afforded the applicant no time to prepare a response.
Moreover, the procedure outlined for an expungement hearing requires the court to direct a probation official “to make inquiries and written reports” regarding information relevant to its inquiry. R.C. 2953.32(B). The statute imposes no duty on such probation officials or the court to disclose this information prior to the expungement hearing. Permissible use of this information without advance notice to an applicant belies Hamilton’s rationale. A probation official who is charged with the duty of making inquiries related to the hearing has the ability to produce information as damning to the applicant as that which the prosecutor can provide. It logically follows that if the purpose of the “written objection” language in R.C. 2953.32(B) is to require a prosecutor to give advanced notice of specific information that could be used to justify an expungement denial, similar requirements would apply to all sources of information possibly adverse to the applicant. In the absence of such requirements, we deduce that advance notice to a defendant is not the purpose of the written objection language of R.C. 2953.32(B).
II
We also conclude that advance notice of a prosecutor’s objection is not constitutionally required. “[D]ue process is flexible and calls for such procedural protections as the particular situation demands.” Morrissey v. Brewer (1972), 408 U.S. 471, 481, 92 S.Ct. 2593, 2600, 33 L.Ed.2d 484, 494. Neither the United States Constitution nor the Ohio Constitution endows one convicted of a crime with a substantive right to have the record of a conviction expunged. Bird v. Summit Cty. (C.A.6, 1984), 730 F.2d 442, 444. Instead, expungement is an act of grace created by the state. Compare Escoe v. Zerbst (1935), 295 U.S. 490, 55 *640S.Ct. 818, 79 L.Ed. 1566.3 Moreover, the government possesses a substantial interest in ensuring that expungement is granted only to those who are eligible. Expungement is accomplished by eliminating the general public’s access to conviction information. Accordingly, expungement should be granted only when an applicant meets all the requirements for eligibility set forth in R.C. 2953.32.
As opposed to the adversary posture of a guilt determination, an expungement hearing provides the court with the opportunity to review matters of record and to make largely subjective determinations regarding whether the applicant is rehabilitated and whether the government’s interest in maintaining the record outweighs the applicant’s interest in having the record sealed. The court is permitted to gather information relevant to these inquiries from the applicant, the prosecutor, and through independent court investigation conducted with the aid of probation officials.
It is apparent from a study of R.C. 2953.32 that the essential purpose of an expungement hearing is to provide a reviewing court with all relevant information bearing on an applicant’s eligibility for expungement. Advocacy is subordinated to information gathering. As stated, expungement hearings are not structured on the adversary model. As such, an expungement applicant is not entitled to the same type of notice that is afforded one who is accused of a crime, let alone a greater degree of notice as Hamilton now suggests. Compare Greenholtz v. Inmates of Nebraska Penal & Corr. Complex (1979), 442 U.S. 1, 15-16, 99 S.Ct. 2100, 2108, 60 L.Ed.2d 668, 680-681; State v. Sellards (1985), 17 Ohio St.3d 169, 171, 17 OBR 410, 411-412, 478 N.E.2d 781, 784. Accordingly, the process due an applicant for expungement does not include advanced notice of the specific issues and facts underlying a prosecutor’s objection or even notice that the state opposes the sealing of the record.
We approve, instead, the interpretation advanced by the state and adopted by the court of appeals in this case. Under R.C. 2953.32(B), the prosecutor is permitted to file an objection to the application with the court. If an objection is filed, and specifies reasons allegedly justifying denial of the application, the court is required to consider the prosecutor’s objections regardless of whether the prosecutor appears at the hearing. R.C. 2953.32(C)(1)(d). The purpose of requiring specificity in the written objection filed pursuant to R.C. 2953.32(B), *641therefore, is to provide the court with the state’s rationale for opposing the application and not to limit the introduction of relevant information, which the prosecutor possesses or may come to possess, that is not contained in a written objection.
CONCLUSION
On the basis of the foregoing analysis, we hold that a prosecutor’s participation in a hearing on an application to seal the record of a conviction is not limited to issues specified by the prosecutor in a written objection filed pursuant to R.C. 2953.32(B).
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Douglas, M.L. Resnick and Resnick, JJ., concur.
Moyer, C.J., F.E. Sweeney and Pfeifer, JJ., dissent.
Melvin L. Resnick, J., of the Sixth Appellate District, sitting for Wright, J.

. See, e.g., R.C. 4303.271, which requires the legislative authority of a municipal corporation, board of township trustees, or the board of county commissioners of the county in which a liquor permit premises is located to file specific objections to the renewal of a liquor permit thirty days prior to the expiration of a liquor permit, and which expressly limits the renewal hearing to those issues specifically set forth in the objection; R.C. 3319.16, which requires a board of education’s treasurer to furnish a teacher with written notice of the grounds supporting the board’s intention to terminate the teacher’s contract ten days prior to any formal action with respect to such termination; R.C. 2945.58 and Crim.R. 12.1, which require a defendant to file and serve upon the prosecutor any notice of alibi that he intends to offer in his defense three days and seven days prior to trial respectively; and R.C. 2967.12, which requires the Adult Parole Authority to send to the prosecuting attorney at least three weeks before it recommends any pardon or commutation of sentence, or grants any parole, notice of pendency of the pardon, commutation, or parole.


. In Gagnon v. Scarpelli (1973), 411 U.S. 778, 782, 93 S.Ct. 1756, 1760, 36 L.Ed.2d 656, 662, fn. 4, the United States Supreme Court commented that after Morrissey v. Brewer (1972), 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484, it is clear that a probationer can no longer be denied due process with respect to revocation of probation in reliance on the dictum in Escoe that probation is an “act of grace.” However, neither Gagnon nor Morrissey questioned the character of probation as an “act of grace” extended by the state as opposed to a fundamental right existing independently under the Due Process Clause.